                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Yumar A. Burks,

                        Petitioner,     Case No. 16-cv-13051

v.                                      Judith E. Levy
                                        United States District Judge
Randall Haas,
                                        Mag. Judge Mona K. Majzoub
                        Respondent.

________________________________/

 OPINION AND ORDER DENYING THE PETITION FOR WRIT
  OF HABEAS CORPUS [1] AND DENYING PETITIONER A
           CERTIFICATE OF APPEALABILITY

     Prisoner Yumar A. Burks filed this habeas corpus petition under 28

U.S.C. § 2254, proceeding pro se. He was convicted of felony murder,

Mich. Comp. Laws § 750.316, and first-degree child abuse, Mich. Comp.

Laws § 750.136(b)(2), and now seeks habeas relief on the grounds that (1)

insufficient evidence supported his conviction for first-degree child abuse

and, therefore, felony murder, (2) the trial court improperly denied his

request for a second-degree child abuse instruction, and, alternatively,

(3) counsel was ineffective for failing to request the instruction.
      For the reasons set forth below, the Court denies the petition for a

writ of habeas corpus. Because an appeal would be frivolous, the Court

also denies Petitioner a certificate of appealability.

I.    Background

      Petitioner’s convictions arise from the death of his son, Antonio.

The Michigan Court of Appeals summarized the evidence admitted at

trial as follows:

      The evidence at trial demonstrated that defendant had been
      feeling stress and frustration because he could not find a job
      that would provide for his family. Sheretta Lee, who is
      defendant’s ex-wife and Antonio’s mother, testified that
      several weeks before Antonio’s death, when defendant drove
      her to work with two of their children, he threatened to drop
      her and the children off and then drive off a cliff. Lee was
      frightened because of defendant’s statements and his erratic
      driving, and when she got to work, defendant drove away with
      the children at such a high rate of speed that the tires on the
      car left skid marks. Lee called the police, who later confirmed
      the children were not harmed. While Lee never saw defendant
      slap or punch Antonio, when Antonio was three months old,
      defendant began giving the baby hickeys on his cheeks. Lee
      also testified that Antonio cried a lot and that defendant
      would get frustrated trying to calm the baby down.

      Lee further testified that, on the morning of March 24, 2011,
      defendant expressed frustration with his temporary
      employment agency, punched several holes in the walls, and
      told her “that could have been you.” When Lee thought that
      defendant had calmed down, she left to take the couple’s two
      older children to daycare and to go to work, leaving Antonio
      in defendant’s sole care and custody.
                                     2
Travis Parris, defendant’s friend and neighbor, testified that
defendant came over to play video games at around 5:00 p.m.
A few hours later, Parris told defendant to go home and check
on Antonio. Parris called defendant several times after he left,
but defendant did not answer. When Lee returned home with
the older children around midnight, defendant put one of the
children to bed while the child was still fully clothed with his
coat and shoes. Defendant also instructed Lee not to wake
Antonio.

Lee testified that she went to bed, while Parris testified that
defendant again visited his house. However, Parris said that
on this visit, instead of playing video games, defendant just
sat on the couch, which was not normal for him. Lee testified
that she woke up at around 3:00 a.m., when she heard
defendant pacing the room, and again, at around 10:00 a.m.,
when she got up for the day. When she touched Antonio, she
discovered that he was very cold, and that he had bruising all
over his body that had not been there the previous day. Lee
called 911, and relayed instructions to defendant on how to
perform cardiopulmonary resuscitation (CPR) on a baby by
using only two fingers.[ ]

Upon arriving on the scene, the police found defendant
performing adult CPR on the infant. A responding officer
pulled defendant off the baby so that he could perform infant
CPR, but the baby was cold and lifeless. Officer Scott Sexton
observed injuries on the baby’s body, but significantly, there
was no bruising in the area where defendant was performing
CPR. A firefighter who had responded to the scene testified
that, when he removed the baby’s diaper, he noticed that the
diaper was dry and the baby had been freshly powdered. He
found this unusual because the bowels and bladder release
upon death. In the aftermath of the police arrival at the scene,
defendant was observed punching holes in the drywall.



                               3
The baby was then taken to the hospital by paramedics. The
treating emergency physician, Dr. Martin Romero, declared
the baby dead and opined that he had been dead for between
4 and 24 hours. Dr. Romero observed multiple bruises and
abrasions on the baby's face, abdomen, and legs, healing
bruises on his arms, a torn frenulum,[ ] and “Cullen’s sign,” a
purple discoloration of the abdomen that indicates internal
bleeding. Dr. Romero also observed that Antonio’s diaper was
clean and testified that stool and urine are expelled at the
time of death.

The forensic pathologist, Dr. John Bechinski, who performed
the autopsy on the baby, testified that Antonio had died as a
result of multiple blunt force trauma. The doctor’s internal
examination revealed two areas of bleeding under the scalp, a
full thickness tear of the superior vena cava, bleeding in the
cavity next to the heart, bruises to the surface of the lungs,
bleeding within the lungs, four liver lacerations, two spleen
lacerations, bleeding in the abdominal cavity, a thick
hemorrhage around the left testicle, bruising on the
diaphragm, thymus, colon, and duodenum, bleeding around
the right adrenal gland, and pulpification of that same
adrenal gland. Dr. Bechinski opined that the number,
location, and severity of the internal injuries were
inconsistent with improperly performed CPR and were
possibly caused by squeezing, punching, shaking, or being
struck against a wall. Dr. Bechinski equated the force
required to cause the injuries to Antonio’s vena cava and the
cavity next to his heart to the force involved with a high-speed
vehicle collision. Dr. Bechinski testified that the photos of
Antonio’s injuries resembled those in forensic pathology
textbooks of battered children.

Defendant made several conflicting statements to the police.
When first interviewed, defendant only admitted giving
Antonio hickeys on the cheek and occasionally pinching and
slapping Antonio when he was fussy. In a second interview,
defendant stated that he did not slap Antonio and that he was
                               4
always gentle with him. Defendant further stated that
Antonio had fallen off of the bed five different times in the
past and that was how he had become so bruised. In a third
interview, defendant stated that Antonio must have been
injured by his three-year-old sibling who had pulled him off
the bed and punched him. Defendant later changed his story
again and said that he had fallen asleep next to Antonio and
had accidently rolled on top of him. When he awoke, Antonio
was gasping for air. Defendant said he shook Antonio and
punched his sides in an effort to revive him. Defendant also
said he put Antonio in the bath to revive him and that he
dropped Antonio onto the side of the tub when he attempted
to lift him out. Defendant further stated that he cleaned the
baby and put him to bed, intending to take him to an urgent
care facility in the morning.

At trial, defendant admitted that he had not been completely
truthful in his interviews with the police, but asserted that
his third statement to the police had been the most truthful.
Defendant testified that around 10:00 p.m., he lay down on
the bed with Antonio to take a nap and that he rolled over
onto Antonio for roughly a minute. When he awoke, Antonio
was having difficulty breathing. Defendant testified that he
performed CPR on Antonio, who appeared to be all right
afterward. Defendant further testified that he then gave
Antonio a bath, and that he stepped out of the bathroom
momentarily, at which time Antonio became partially
submerged in the bathtub. Defendant claimed he pulled
Antonio out of the water and again successfully performed
CPR. But defendant also admitted that he had struck Antonio
while performing CPR to get the baby to breathe. Defendant
testified that Antonio appeared to be breathing fine and went
to sleep. Defendant further testified that he went to bed
around 3:00 a.m. When he woke up in the morning, he learned
that his son had died. Defendant denied that he had intended
to hurt or to harm Antonio, or that he knew his actions would
harm Antonio.


                             5
     After the close of the proofs, defense counsel requested that
     the jury be instructed on the offense of second-degree child
     abuse, arguing that the jury could find defendant’s actions
     had only been reckless. The trial court denied the request,
     finding that, according to the pathologist’s testimony, blunt
     force trauma caused Antonio’s death, that defendant admitted
     intentionally striking the baby, and that therefore,
     defendant’s act resulting in death was intentional. The trial
     court further concluded that, given these findings, there was
     no evidence that any reckless act by defendant resulted in
     serious injury to Antonio, and that, therefore, the jury should
     not be instructed on second-degree child abuse. The jury
     subsequently convicted defendant of felony murder and first-
     degree child abuse.

People v. Burks, 308 Mich. App. 256, 259–63 (2014). Petitioner filed

an application for leave to appeal in the Michigan Court of Appeals,

arguing only that insufficient evidence supported his convictions

and that the trial court erred in declining to give a second-degree

child abuse instruction. The Michigan Court of Appeals held that

second-degree child abuse is a necessarily included lesser offense of

first-degree child abuse but otherwise affirmed, id., and Petitioner

then filed an application for leave to appeal in the Michigan

Supreme Court. In lieu of granting leave, the Michigan Supreme

Court vacated that part of the Court of Appeals opinion holding that

second-degree child abuse is a necessarily included lesser offense of


                                    6
first-degree child abuse. This was because “[t]he Court of Appeals

did not need to reach this issue because that instruction was never

requested in the trial court.” In all other respects, however, leave to

appeal was denied. People v. Burks, 498 Mich. 966 (2016). This

petition followed.

II.   Legal Standard

      Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110

Stat. 1214, imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court
      shall not be granted with respect to any claim that was
      adjudicated on the merits in State court proceedings unless
      the adjudication of the claim—

           (1) resulted in a decision that was contrary to, or
           involved an unreasonable application of, clearly
           established Federal law, as determined by the Supreme
           Court of the United States; or

           (2) resulted in a decision that was based on an
           unreasonable determination of the facts in light of the
           evidence presented in the State court proceeding.

A state court decision is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law, or if the state court decides a case
                                     7
differently   than   the   Supreme    Court   on   a   set   of   materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

An “unreasonable application” occurs when “a state-court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409.

     Section 2254(d), as amended by the AEDPA, “imposes a highly

deferential standard for evaluating state-court rulings, and demands

that state-court decisions be given the benefit of the doubt.” Renico v.

Lett, 559 U.S. 766, 773 (2010). A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal

law erroneously or incorrectly.” Williams, 529 U.S. at 411. A “state court’s

determination that a claim lacks merit precludes federal habeas relief so

long as fairminded jurists could disagree on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011). As a

result, “a habeas court must determine what arguments or theories

supported or ... could have supported, the state court's decision; and then

it must ask whether it is possible fairminded jurists could disagree that

those arguments or theories are inconsistent with the holding in a prior


                                     8
decision” of the Supreme Court. Id. Habeas relief is not appropriate

unless each ground that supported the state-court's decision is examined

and found to be unreasonable. See Wetzel v. Lambert, 565 U.S. 520, 525

(2012).

     A state court’s factual determinations are presumed correct on

federal habeas review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner

may rebut this presumption of correctness only with clear and convincing

evidence. Warren v. Smith, 161 F.3d 358, 360–61 (6th Cir. 1998).

III. Discussion

  A. Sufficiency of the Evidence

     First, Petitioner argues that the prosecutor presented insufficient

evidence to support his first-degree child abuse conviction. Specifically,

he claims that the prosecutor failed to satisfy the intent element beyond

a reasonable doubt. And since his felony murder conviction was

predicated on the first-degree child abuse conviction, Petitioner

concludes that habeas relief is warranted. (Dkt. 1 at 5.)

     Under Michigan law, “[a] person is guilty of child abuse in the first

degree if the person knowingly or intentionally causes serious physical

or serious mental harm to a child.” Mich. Comp. Laws § 750.316b.


                                    9
Relatedly, “the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.” In re

Winship, 397 U.S. 358, 364 (1970). But “[t]wo layers of deference apply to

habeas claims challenging evidentiary sufficiency.” McGuire v. Ohio, 619

F.3d 623, 631 (6th Cir. 2010) (citing Brown v. Konteh, 567 F.3d 191, 204–

05 (6th Cir. 2009)). First, the Court “must determine whether, viewing

the trial testimony and exhibits in the light most favorable to the

prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Brown, 567 F.3d at

205 (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis

omitted)). And second, even if the Court “conclude[s] that a rational trier

of fact could not have found a petitioner guilty beyond a reasonable doubt

. . . [it] must still defer to the state appellate court’s sufficiency

determination as long as it is not unreasonable.” Id.

     Here, the state appellate court’s sufficiency determination was far

from unreasonable. When reviewing the trial record, the Michigan Court

of Appeals found ample evidence from which it believed a rational trier

of fact could have found the element of intent beyond a reasonable doubt.


                                    10
This included that Petitioner was obviously experiencing significant

stress which manifested itself in erratic and aggressive ways; that he

expressed frustration when Antonio would not stop crying; and that

Petitioner expressed his frustration by punching holes in the walls of his

home and by threatening his family. This was all in the days leading up

to the baby’s death. Burks, 308 Mich. App. at 264–65. The Court also

noted Petitioner’s irregular behavior in the hours that followed Antonio’s

death and the conflicting accounts of the incident that Petitioner gave to

police during the subsequent investigation. Id. As the Michigan Court of

Appeals concluded: “[f]rom this plethora of evidence, the jury could

properly infer that defendant knowingly or intentionally caused serious

harm to Antonio when he was in defendant's sole care and custody . . . .”

Id. at 265.

     Petitioner claims that the testimony of Dr. John Bechinski,, who

performed the autopsy of Antonio, supports his position. At trial, Dr.

Bechinski testified that there was no way to rule out the possibility that

the improper administration of CPR was a cause of one or two of

Antonio’s injuries. (Dkt. 7-9.) Yet even if that is true, the Court cannot

“rely simply upon [its] own personal conceptions of what evidentiary


                                   11
showings would be sufficient to convince [the Court] of the petitioner’s

guilt.” Brown, 567 F.3d at 205. Instead, it must ask whether the Michigan

Court of Appeals “was unreasonable in its conclusion that a rational trier

of fact could find [Petitioner] guilty beyond a reasonable doubt based

upon the evidence presented at trial.” Id. (citing Knowles v. Mirzayance,

556 U.S. 111, 123 (2009)). The state court’s disposition of Petitioner’s

appeal was reasonable for the reasons set forth above. Therefore, the

Court denies Petitioner relief on this claim.

  B. Second-Degree Child Abuse Instruction

     Petitioner next argues that he is entitled to habeas relief because

the trial court erred by declining to instruct the jury on second-degree

child abuse. (Dkt. 1 at 7.)

     Federal courts may grant habeas relief only on the basis of federal

law that has been clearly established by the United States Supreme

Court. 28 U.S.C. § 2254(d). The Eighth Amendment and the Due Process

Clause require that a trial court instruct the jury on lesser included

offenses in the context of a capital case. Beck v. Alabama, 447 U.S. 625,

637–38 (1980) (holding that a trial court is required to instruct on lesser

included offenses where the failure to do so would result in the jury being


                                    12
given an “all or nothing” choice of convicting on the capital charge or

acquitting the defendant). However, “[t]he Supreme Court ... has never

held that the Due Process Clause requires instructing the jury on a lesser

included offense in a non-capital case.” McMullan v. Booker, 761 F.3d

662, 667 (6th Cir. 2014); see also Campbell v. Coyle, 260 F.3d 531, 541

(6th Cir. 2001) (“[T]he Constitution does not require a lesser-included

offense instruction in non-capital cases.”). Because the Supreme Court

has never held that due process requires lesser-included offense

instructions in a non-capital case, Petitioner’s claim cannot form a basis

for granting habeas relief. Therefore, the Court denies Petitioner relief

on this second claim.

  C. Ineffective Assistance of Counsel

     Finally, Petitioner argues that his trial attorney was ineffective in

failing to properly request a second-degree child abuse instruction. (Dkt.

1 at 8–9.) Although Petitioner failed to exhausted his remedies by not

raising this claim during his state court proceedings, the Court will

nevertheless addresses its merits. See Granberry v. Greer, 481 U.S. 129,

131 (1987).




                                   13
          An ineffective assistance of counsel claim has two components. A

petitioner must (1) show that counsel’s performance was deficient and

that (2) the deficiency prejudiced his or her defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). When evaluating an ineffective

assistance of counsel claim, courts “must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might

be considered sound trial strategy.” Strickland, 466 U.S. at 689.

          Here, Petitioner cannot show that his counsel’s performance was

deficient. During Petitioner’s state court proceedings, the Michigan

Supreme Court ruled that a second-degree child abuse instruction was

never requested during his trial. Burks, 498 Mich. 966 (2016). However,

this determination is clearly contradicted by the record. The trial

transcript unambiguously shows that Petitioner’s counsel requested a

second-degree child abuse instruction and that the trial court rejected it.

(Dkt. 7-11.) As a result, defense counsel was not ineffective for failing to

request a second-degree child abuse instruction because he did in fact ask

for it.


                                      14
     To the extent Petitioner is claiming ineffectiveness because defense

counsel requested the instruction under a theory that led the trial court

to reject it, here too, Petitioner’s claim is unpersuasive. Under Michigan

law, a person is guilty of second-degree child abuse when, in relevant

part, either of the following apply:

     (a)   The person’s omission causes serious physical harm or
           serious mental harm to a child or if the person’s reckless
           act causes serious physical harm or serious mental harm
           to a child.
     (b)   The person knowingly or intentionally commits an act
           likely to cause serious physical or mental harm to a child
           regardless of whether harm results . . .

Mich. Comp. Laws § 750.136b(3). On direct appeal, the Michigan Court

of Appeals held that the testimony received at trial supported an

instruction under either theory. Burks, 308 Mich. App. at 270. But when

requesting the second-degree child abuse instruction, defense counsel

solely argued that Petitioner committed a reckless act which resulted in

harm to Antonio. This reckless act theory was consistent with Petitioner’s

testimony that, on the night of Antonio’s death, Petitioner accidentally

rolled over on Antonio when they were both sleeping, and that when

Petitioner left Antonio alone in the bathtub for several minutes the baby

became submerged under water. It was therefore reasonable for defense


                                       15
counsel to pursue this tact as it was consistent with Petitioner’s own

testimony. As such, absent evidence to the contrary, counsel’s decision to

focus on the reckless act theory is presumed to be the result of sound trial

strategy. Strickland, 466 U.S. at 689.

     Even if that were not the case, Petitioner has not shown that he

was prejudiced by counsel’s failure to request an instruction under the

alternative theory. The Michigan Court of Appeals concluded that had

the jury been so instructed, the jury’s verdict would have been the same.

Burks, 308 Mich. App. at 271–72. In coming to that decision, the state

court again looked at the weight of evidence. This included Petitioner’s

inconsistent explanations of what transpired on the day of Antonio’s

death, his history of violence, his behavior on the morning before

Antonio’s death (becoming so angry that he punched holes in the wall),

and evidence that he often grew frustrated when Antonio cried. Burks,

308 Mich. App. at 271. In other words, the error was harmless. And for

the same reason, the Court also finds no reasonable probability that the

result of the proceeding would have been different had defense counsel

requested the instruction based on a different theory. Therefore, relief is

additionally denied on Petitioner’s third and final claim.


                                    16
IV.   Conclusion

      For the reasons set forth above, the Court will deny the petition for

a writ of habeas corpus. Federal Rule of Appellate Procedure 22 provides

that an appeal may not proceed unless a certificate of appealability (COA)

is issued under 28 U.S.C. § 2253. Rule 11 of the rules governing § 2254

proceedings requires that the Court “must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” A

COA may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” §2253(c)(2). A petitioner must

show “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      In this case, jurists of reason would not debate the conclusion that

the petition fails to state a claim upon which habeas corpus relief should

be granted, and denies a certificate of appealability. Petitioner will not

be granted leave to proceed on appeal in forma pauperis because any

appeal would be frivolous. See Fed. R. App. P. 24(a).




                                    17
     Accordingly, the Court DENIES WITH PREJUDICE the petition

for a writ of habeas corpus. (Dkt. 1.) The Court further DENIES a

certificate of appealability and leave to appeal in forma pauperis.

     IT IS SO ORDERED.

Dated: December 20, 2018                s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 20, 2018.

                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                   18
